UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1567


In re: CLEVO SHUFF,

                    Petitioner.



              On Petition for Writ of Mandamus. (3:09-cr-00008-FDW-1)


Submitted: July 23, 2020                                          Decided: July 27, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Clevo Shuff, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clevo Shuff petitions for a writ of mandamus, alleging that the district court has

unduly delayed in ruling on his motion for reduction of sentence under the First Step Act

of 2018. He seeks an order from this court directing the district court to act. Our review

of the district court’s docket reveals that the district court recently took significant action

with respect to Shuff’s sentence reduction motion. Accordingly, we deny the mandamus

petition. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         PETITION DENIED




                                              2